DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-16 and 18 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "and the polymer containing nonfullerene in the first visible light absorption layer" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Claims 3-6, 8-14 and 18 inherit these deficiencies due to their dependency.  For the purpose of examination the Examiner has taken this to read as “and a polymer containing nonfullerene…”.  Appropriate correction is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (Fang) (CN 104576679A1) in view of in view of Lee et al. (Lee) (US 2020/0328357 A1).
In regards to claim 1, Fang (paragraphs 26-37, Figs. 1-6 and associate text, See First Chinese Office action) discloses a display substrate (Figs. 1, 4-6), comprising a base substrate (item 12), a pixel layer (items 56 plus 58 plus 60) comprising multiple sub-pixel units (where items 56, 58 and 60 reside) on a side of the base substrate (item 12), and a light processing layer (items 36, 38, 40) comprising a condensed-ring conjugated polymer at least on a side of the pixel layer (items 56 plus 58 plus 60) away from the base substrate (item 12), wherein the light processing layer (items 36, 38, 40) allows light emitted by the sub-pixel units (where items 56, 58 and 60 reside) at corresponding positions to pass through and prevents at least partially other light.  Examiner notes that Fang discloses that solar cell units 62, 64, 66 include cell material layers 36, 38, 40 and that the used of conjugated polymers of the fused ring type is also a common solar 
Lee (Figs. 1, 6, 11, 19A-21 and associated text) discloses wherein the light processing layer includes a visible light absorption layer (item 606) as a whole layer, and a polymer containing nonfullerene in the visible light absorption layer has visible light absorption groups for light having colors other than the sub-pixels at corresponding positions.
	It would have been obvious to modify the invention to include a light processing layer including a polymer containing nonfullerene for the purpose of improving the optoelectronic responses of OSC and OPD devices (paragraph 309), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 3, Fang does not specifically disclose wherein the condensed-ring conjugated polymer includes a polymer containing nonfullerene.
Lee (Figs. 1, 6, 11, 19A-21 and associated text) discloses wherein the condensed-ring conjugated polymer includes a polymer containing nonfullerene.
	It would have been obvious to modify the invention to include a condensed-ring conjugated polymer including a polymer containing nonfullerene for the purpose of improving the optoelectronic responses of OSC and OPD devices (paragraph 309), since it has 
In regards to claim 8, Fang (paragraphs 26-37, Figs. 1-6 and associate text, See First Chinese Office action) as modified by Lee (Figs. 1, 6, 11, 19A-21 and associated text) discloses wherein the light processing layer includes a patterned second visible light absorption layer between the adjacent sub-pixel units, and the polymer containing nonfullerene therein has visible light absorption groups.
	It would have been obvious to modify the invention to include a patterned second visible light absorption layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  
In regards to claim 9, Fang (paragraphs 26-37, Figs. 1-6 and associate text, See First Chinese Office action)  as modified by Lee (Figs. 1, 6, 11, 19A-21 and associated text) discloses wherein the visible light absorption groups include at least one of a two-dimensional condensed-ring electron acceptor, a hepta-condensed ring electron acceptor, an octo-condensed ring electron acceptor, a nona-condensed ring electron acceptor, a deca-condensed ring electron acceptor, a undec-condensed ring electron acceptor, a bis-fiuoro pyrrole borane derivative, a retinene-like structure, a condensation compound of isophthalic acid dimethyl or dimethyl ferephtbalate, and alkoxy acetophenone.
	In regards to claims 10, Fang as modified by Lee does not specifically disclose wherein the first visible light absorption layer has a thickness of 50-5000 nm.

In regards to claim 11, Fang (paragraphs 26-37, Figs. 1-6 and associate text, See First Chinese Office action)  as modified by Lee (Figs. 1, 6, 11, 19A-21 and associated text) discloses wherein the visible light absorption groups include at least one of a two-dimensional condensed-ring electron acceptor, a hepta-condensed ring electron acceptor, an octo-condensed ring electron acceptor, a nona-condensed ring electron acceptor, a deca-condensed ring eiectron acceptor, a undec-condensed ring electron acceptor, a bis-fiuoro pyrrole borane derivative, a retinene-like structure, a condensation compound of isopbthaiic acid dimethyl or dimethyl terephthalate, and aikoxy acetophenone.
In regards to claims 12, Fang as modified by Lee does not specifically disclose wherein the second visible light absorption layer has a thickness of 50-5000 nm.
However, the applicant has not established the critical nature of the second visible light absorption layer has a thickness of 50-5000 nm.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, 
In regards to claim 13, Fang (paragraphs 26-37, Figs. 1-6 and associate text, See First Chinese Office action)  as modified by Lee (Figs. 1, 6, 11, 19A-21 and associated text) discloses wherein the light processing layer further includes a light reflecting layer.
In regards to claim 14, Fang (paragraphs 26-37, Figs. 1-6 and associate text, See First Chinese Office action) as modified by Lee (Figs. 1, 6, 11, 19A-21 and associated text) discloses wherein the light reflection layer is arranged on a side of the first visible light absorption layer towards the base substrate, and the light reflection layer has a reflection surface towards the first visible light absorption layer.
In regards to claim 18, Fang (paragraphs 26-37, Figs. 1-6 and associate text, See First Chinese Office action) discloses a display device, including the display substrate according to claim 1.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (Fang) (CN 104576679A1) in view of Lee et al. (Lee) (US 2020/0328357 A1) as applied to claims 1, 3, 8-14 and 18 above and further in view of Crystal (CN108230908 which is also Kristal US 2019/0207135 A1, which is being used for English translation).
In regards to claim 4, Fang (paragraphs 26-37, Figs. 1-6 and associate text, See First Chinese Office action) discloses wherein the display substrate (Figs. 1, 4-6) is an OLED substrate (Figs. 1, 4-6).  Fang as modified by Lee does not specifically disclose the light processing layer includes an ultraviolet absorption layer.
Crystal/Kristal (paragraphs 30-57, Figs. 1, 2) discloses a display layer (item 01), a solar cell (item 02) on the display layer (item 01), the solar cell (item 02) having a photoelectric conversion layer (item 30) therein for transmitting visible, absorbing ultraviolet light, and converting  the absorbed ultraviolet light in to electric energy.  Crystal/Kristal gives insights into the provision of a light processing layer that absorbs ultraviolet light.
There for it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fang as modified by Lee with the teachings of Crystal/Kristal absorbing ultraviolet light.
In regards to claim 5, Fang does not specifically disclose wherein the polymer containing nonfullerene of the ultraviolet absorption layer has an ultraviolet absorption group, and the ultraviolet absorption group includes at least one of an amino acid group, a tryptophan group, a tyrosine group and a conjugated double-chain structure.
Lee (Figs. 1, 6, 11, 19A-21 and associated text) discloses wherein the polymer containing nonfullerene of the ultraviolet absorption layer has an ultraviolet absorption group, and the ultraviolet absorption group includes at least one of an amino acid group, a tryptophan group, a tyrosine group and a conjugated double-chain structure.
In regards to claim 6, Fang as modified by Lee and Crystal/Kristal does not specifically disclose wherein the ultraviolet absorption layer has a thickness of 20-50 nm.
.
Claim 2, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (Fang) (CN 104576679A1) in view of Zhang et al. (Zhang) (CN 107249053 A).
In regards to claim 2, Fang (paragraphs 26-37, Figs. 1-6 and associate text, See First Chinese Office action) discloses a display substrate (Figs. 1, 4-6), comprising a base substrate (item 12), a pixel layer (items 56 plus 58 plus 60) comprising multiple sub-pixel units (where items 56, 58 and 60 reside) on a side of the base substrate (item 12), and a light processing layer (items 36, 38, 40) comprising a condensed-ring conjugated polymer at least on a side of the pixel layer (items 56 plus 58 plus 60) away from the base substrate (item 12), wherein the light processing layer (items 36, 38, 40) allows light emitted by the sub-pixel units (where items 56, 58 and 60 reside) at corresponding positions to pass through and prevents at least partially other light.  Examiner notes that Fang discloses that solar cell units 62, 64, 66 include cell material layers 36, 38, 40 and that the used of conjugated polymers of the fused ring type is also a common solar cell material in the field of solar cells, but does not specifically disclose discloses further comprises a control circuit layer between the base substrate and the pixel layer.
In regards to claim 2, Zhang (Fig. 2 and associated text) discloses comprises a control circuit layer (items 102 plus 30) between the base substrate (item 101) and the pixel layer (item 103).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Fang with the teachings of Zhang or the purpose of providing drive to the light-emitting layer/pixel layer (description of Fig. 2).
In regards to claim 15, Fang (paragraphs 26-37, Figs. 1-6 and associate text, See First Chinese Office action) discloses wherein the display substrate (Figs. 1, 4-6) also includes a photoelectric conversion unit (items 62, 64, 66) connected to both the control circuit layer (item 20) and the light processing layer for converting the light absorbed by the light processing layer into electrical energy and providing the electrical energy to the control circuit layer (item 20).
In regards to claim 16, Fang (paragraphs 26-37, Figs. 1-6 and associate text, See First Chinese Office action) discloses wherein the photoelectric conversion unit (items 62, 64, 66) includes a solar electrode (items 14, 16, 18) which has an orthographic projection not overlap with the orthographic projection of the multiple sub-pixel units in the plane of the base substrate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jin (CN 106252380 A, claim 1), An et al. (US 2018/0203562 A1, paragraph 117), SHAO (CN 108807473 A1, Description of Fig. 1, Embodiment A).  All of these references disclose a control circuit layer between the base substrate and the pixel layer.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        November 10, 2021